ORDER
PER CURIAM.
Theresa D. Johnson (hereinafter, “Daughter”) appeals from the judgment entered after a jury trial finding in favor of Arthur M. O’Neal (hereinafter, “Father”) for fraudulent misrepresentation and conversion. Daughter brings this appeal, claiming the trial court erred in allowing Father to present his breach of contract claim and in failing to grant her motion for judgment notwithstanding the verdict.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 84.16(b).